Exhibit Financial Statements and Supplementary Data. Page No. • Report of Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP. F-1 • Report of Independent Registered Public Accounting Firm McGladrey & Pullen, LLP. F-2 • Consolidated Balance Sheets of the Company as of December31, 2008 (as adjusted) and for Waterfront, as of December31, 2007 F-3 • Consolidated Statements of Operations, of the Company for the period from March20, 2008 through December31, 2008 (as adjusted) and for Waterfront, for the period from January1, 2008 through March19, 2008, and for the year ended December31, 2007 F-4 • Consolidated Statements of Equity (Members’ Deficit) of the Company for the period from March20, 2008 through December31, 2008 (as adjusted) and for Waterfront, for the period from January1, 2008 through March19, 2008, and for the year ended December31, 2007 F-5 • Consolidated Statements of Cash Flows, of the Company for the period from March20, 2008 through December31, 2008 (as adjusted) and for Waterfront, for the period from January1, 2008 through March19, 2008, and for the year ended December31, 2007 F-6 • Notes to Consolidated Financial Statements F-7 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Pacific Office Properties Trust, Inc.: In our opinion, the accompanying consolidated balance sheet and the related consolidated statements of operations, of equity (members’ deficit), and of cash flows present fairly, in all material respects, the financial position of
